By the Gomt —
Emmett, C. J.
— The general rule that an act done or contract made under a mistake, or ignorance oí a material fact, is relievable in equity, is peculiarly applicable to this case.
The Plaintiffs, having previously commenced an action for the recovery of money against George W. Lay, one of the Defendants in this action, had attached as security for the *277satisfaction of sucb judgment as they .might recover therein, certain real estate belonging to said Lay, amongst which were ten lots in the town of Mankato. The lien thus acquired proved to be prior to the liens or interest acquired by any of the Defendants in the present action. After the Plaintiffs had recovered judgment against Lay, in the action in which said property had been attached, execution was issued thereon and delivered to the Sheriff of Blue Earth county, who was the same who had attached the property at the instance of the Plaintiffs. ' Upon the receipt of this writ it became .the duty of said Sheriff to satisfy the judgment out of the property at-. tached by him, if it were sufficient for that purpose.. Comp. Stat., 552, sec. 156. He accordingly advertised for sale under said .execution ten lots in the town of Mankato, as the property of said Lay, supposing at the time that he was advertising, and intending thereby to advertise the same ten lots, which he had previously attached. But in describing the same, he committed an error, in regard to the particular plot or survey by which eight of the lots were numbered, they being numbered in the return to the attachment according to Everett’s survey, whereas he described them in the notice of sale as numbered according to the survey of Bruner. On the. day appointed for the sale, the Sheriff still being ignorant of any error in the description, and intending to sell the same lots which he had attached, as before mentioned, sold, according to the erroneous description, all of the lots as one parcel to the Plaintiffs for a.sum sufficient to satisfy their judgment and costs, and returned the execution as “ satisfied in full.” At the time of the sale the Plaintiffs also were ignorant of any mistake in the description, and bid upon the lots and purchased the same, supposing that they were purchasing, and intending only to purchase the lots which had been attached at their instance to secure such judgment as they might recover against Lay. The ten lots attached belonged to Lay, but'according to the description contained in the notice of sale he had no manner of title or claim to eight of the lots actually sold.
The error in the description appears not to have been discovered. until after the Plaintiffs’ judgment had been entered *278satisfied of record, and until after other, but subsequent judgment creditors, relying upon the payment of the Plaintiffs’ prior lien, had sold certain other real estate of said Lay to satisfy their claims. The Plaintiff's then brought their action for relief, setting forth the mistake of fact under which they purchased, and alleging the insolvency ot Lay.
The Court found the facts substantially as above stated, and granted the relief prayed for, but without prejudice to sales made on other judgments, on the faith of the Plaintiffs’judgment being satisfied.
"We think that the Plaintiffs were entitled to the relief granted. They purchased the property under a mistake of a fact, which was material to their contract, and the main effic* ient cause of-their porch ate. They liad the first lien upon the property attached, and ought not to be deprived of it without payment, unless it becomes necessary for the protection of parties having equal or superior equities. To restore the Plaintiff's to their rights does not prejudice junior judgment creditors, for the liens of the latter were, from the first, subject to the Plaintiffs’ lien. They are not therefore considered merely in the light of creditors deprived by the judgment of the Court below, of any right, to which they had entitled themselves,' — -they are merely prevented taking advantage of a mistake for which perhaps the Sheriff alone is responsible; for as-it was the duty of the Sheriff to satisfy the judgment out of the property attached, the Plaintiffs might reasonably believe that he would not, in the first instance, attempt to sell any other. The decree simply restores the parties to the same condition in which they were prior to the sale, at the same time protecting all who have acquired rights by purchases made on the faith of the Plaintiffs’ judgment being satisfied of record. This, it appears to us, protects all who have shown themselves entitled tó protection ; and as to the others, as they are in the same condition that they would have been in had no sale taken place, they can lose nothing and ought not to expect that a Court,, in the exercise of its chancery powers, would inflict a loss upon the Plaintiffs for their especial benefit.
Judgment affirmed.